ORDER

PER CURIAM:
AND NOW, this 9th day of September, 1996, upon consideration of the Report and Recommendations of the Disciplinary Board *775dated July 2, 1996, and the Petition for Review, it is hereby
ORDERED that Eric Foster Solomon be and he is suspended from the Bar of this Commonwealth for a period of one year, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ordered that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa. R.D.E.